Citation Nr: 0825100	
Decision Date: 07/25/08    Archive Date: 07/30/08

DOCKET NO.  98-16 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.	Entitlement to service connection for a prostate disorder.

2.	Entitlement to service connection for a respiratory 
disorder.

3.	Entitlement to service connection for a disorder 
manifested by fever.

4.	Entitlement to service connection for disorders manifested 
by memory loss, fatigue and insomnia (other than as 
symptoms of currently service connected post-traumatic 
stress disorder).

5.	Entitlement to service connection for peptic ulcer disease 
(versus symptoms of currently service connected irritable 
bowel syndrome and gastroesophageal reflux disease).

6.	Entitlement to a rating in excess of 10 percent for 
service connected tinnitus.

7.	Entitlement to total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by: Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Morton, Associate Counsel 


INTRODUCTION

The veteran had recognized service from November 1941 to 
September 1942 and from January 1945 to October 1945.  He was 
held as a prisoner of war (POW) by the Japanese government 
from April 1942 to September 1942.

This matter comes before the Board of Veterans' Appeals 
(Board) from decisions rendered in February 2002, September 
2003, and March 2004, by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Manila, the Republic of the 
Philippines. 

The veteran did not request a Board hearing on this matter.  
Additionally, the veteran submitted a request to advance his 
case on the Board's docket pursuant to 38 C.F.R. § 20.900(c), 
which was granted in March 2005.

On appeal in April 2005, and relevant to the instant case, 
the Board remanded the issues of service connection for a 
prostate disorder, a respiratory disorder, an upper 
gastrointestinal disorder, a disorder manifested by fever, 
and disorders manifested by memory loss, fatigue and 
insomnia, as well as TDIU.  At this time, the Board directed 
the Appeals Management Center (AMC)/RO to schedule the 
veteran for VA examinations of the prostate, respiratory 
system, and the gastrointestinal system, as well as VA 
examinations for the purposes of determining the nature and 
extent of any disorders manifested by fever, memory loss, 
fatigue and insomnia.

In May 2008, the RO granted service connected for 
gastrointestinal reflux disease, and rated it in conjunction 
with irritable bowel syndrome with dysentery at 30 percent.  
See 38 C.F.R. § 4.114 (2007).  The RO issued an SSOC as to 
the outstanding issues in appellate status that same month.    

The Board finds that the AMC/RO complied with the April 2005 
Remand directive, and therefore the Board may proceed with 
its review of the appeal.  See Stegall v. West, 11 Vet. App. 
268, 271 (1998) (noting Board's duty to "insure [the RO's] 
compliance" with the terms of its remand orders).


FINDINGS OF FACT

1.	The veteran's service records contain no complaints of, 
treatment for, or diagnosis of a prostate disorder, a 
respiratory disorder, a disorder manifested by fever, 
memory loss, fatigue or insomnia, or peptic ulcer disease, 
and of the diagnoses he has received, they occurred 
decades post-service; while the veteran is a former POW, 
the medical evidence of record does not reflect a current 
diagnosis of peptic ulcer disease or a respiratory 
disorder, nor does it causally link any of the claimed 
disorders to the veteran's active service or any incident 
thereof.   

2.	The veteran's service-connected tinnitus is assigned a 10 
percent rating, the maximum rating authorized under 
Diagnostic Code 6260.  

3.	None of the veteran's service connected disabilities is 
rated at 40 percent or more, and his service connected 
disabilities do not amount to 70 percent or more in 
combination; the evidence does not suggest that his 
service connected disabilities alone preclude him from 
obtaining or following a substantially gainful occupation.
CONCLUSIONS OF LAW

1.	Service connection for a prostate disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2007).

2.	Service connection for a claimed respiratory disorder is 
not warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2007).

3.	Service connection for a claimed disorder manifested by 
fever or fever of unknown origin is not warranted.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).

4.	Service connection for a chronic disability manifested by 
memory loss, fatigue and insomnia (other than as symptoms 
of the veteran's currently service connected post-
traumatic stress disorder) is not warranted.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).

5.	Service connection for claimed peptic ulcer disease is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2007).  

6.	There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, 
Diagnostic Code 6260 (2007); Smith v. Nicholson, 451 F.3d 
1344 (Fed Cir. 2006).

7.	Entitlement to a TDIU is not warranted.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.340, 4.16 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to and during the pendency of these claims.  VA has 
issued final regulations to implement these statutory 
changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2007).  The VCAA provisions include an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, and they 
redefine the obligations of VA with respect to the duty to 
assist the veteran with the claim.  

a. Duty to Notify
VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the May 
2005 and November 2007 letters sent to the veteran by the RO 
adequately apprised him of the information and evidence 
needed to substantiate the claims, and of the information it 
failed to provide in a timely fashion, any presumed prejudice 
has been rebutted.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Sanders v. Nicholson, 
487 F.3d 881, 886 (Fed. Cir. 2007) (outlining VCAA notice 
requirements); Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (same).  For "applications for benefits pending 
before VA on or filed after" May 30, 2008, as here, 38 
C.F.R. § 3.159(b)(1) no longer requires that VA request that 
the claimant provide any evidence in his or her possession 
that pertains to the claims.  See 73 Fed. Reg. 23353, 23354 
(Apr. 30, 2008).  

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  This notice must also inform the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is granted.  Id.  

The May 2005 and November 2007 letters from the RO satisfy 
these mandates.  They informed the veteran about the type of 
evidence needed to support his service connection claims, 
namely, proof of: (a) an injury in military service or 
disease that began in or was made worse during military 
service, or an event in service causing injury or disease; 
(b) a current physical or mental disability; and (c) a 
relationship between the current disability and an injury, 
disease or event in service.  They also apprised him of how 
he could establish TDIU.  These correspondences clearly 
disclosed VA's duty to obtain certain evidence for the 
veteran, such as medical records, employment records and 
records held by any Federal agency, provided the veteran gave 
consent and supplied enough information to enable their 
attainment, and they made clear that although VA could assist 
the veteran in obtaining these records, he carried the 
ultimate burden of ensuring that VA received all such 
records.  These letters additionally apprised the veteran 
that VA would schedule a medical examination or obtain a 
medical opinion for him if the RO determined such to be 
necessary to make a decision on the claims, and, although not 
required to do so, the November 2007 also specifically asked 
the veteran to provide VA with any other supporting evidence 
in his possession.  The Board thus finds that the veteran was 
effectively informed to submit all relevant evidence in his 
possession, and that he received notice of the evidence 
needed to substantiate his claims, the avenues by which he 
might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Beverly, 19 Vet. App. at 403; see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the Dingess requirements, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate the claims in the May 2005 and 
November 2007 letters, and he was provided with notice of the 
type of evidence necessary to establish a rating or effective 
date for the rating in a May 2008 SSOC.  

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did provide not such notice to the veteran prior to the RO 
decisions that are the subject of this appeal in the May 2005 
or November 2007 letters, or the May 2008 SSOC.  Where such a 
timing error occurred, the Board must presume that the error 
was prejudicial, and VA bears the burden of rebutting said 
presumption.  Sanders, 487 F.3d at 886, 889 (recognizing that 
"VCAA notice errors are reviewed under a prejudicial error 
rule" and holding that "all VCAA notice errors are presumed 
prejudicial and . . . VA has the burden of rebutting this 
presumption"); see also Mayfield v. Nicholson, 19 Vet. App. 
103, 111-16 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).  

In Sanders, the Federal Circuit held that any error by VA in 
providing the notice required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) is presumed prejudicial and that once 
an error is identified by the Veterans Court (Court of 
Appeals for Veterans Claims), the burden shifts to VA to 
demonstrate that the error was not prejudicial.  The Federal 
Circuit reversed the Court of Appeals for Veterans Claims' 
holding that an appellant before the Court has the initial 
burden of demonstrating prejudice due to VA error involving: 
(1) providing notice of the parties' respective obligations 
to obtain the information and evidence necessary to 
substantiate the claim: (2) requesting that the claimant 
provide any pertinent evidence in the claimant's possession; 
and (3) failing to provide notice before a decision on the 
claim by the agency of original jurisdiction.  

An error "whether procedural or substantive, is prejudicial 
when [it] affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield, 
supra, at 116; accord Sanders, supra, at 891 ("this opinion 
does not . . . change the rule that reversal requires the 
essential fairness of the adjudication to have been 
affected").  That is, "the key to determining whether an 
error is prejudicial is the effect of the error on the 
essential fairness of the adjudication."  Mayfield, supra; 
accord Sanders, supra.  "[A]n error is not prejudicial when 
[it] did not affect 'the essential fairness of the 
[adjudication],'" see Mayfield, supra, at 121, and non-
prejudicial error may be proven by a showing that "the 
purpose of [VCAA] notice was not frustrated, e.g., by 
demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the [defective] 
notice what was needed, or (3) that a benefit could not have 
been awarded as a matter of law."  Sanders, supra, at 889; 
accord Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) 
(determining that no prejudicial error to veteran resulted in 
defective VCAA notice when the veteran, through his counsel, 
displayed actual knowledge of the information and evidence 
necessary to substantiate his claim).  Accordingly, "there 
could be no prejudice if the purpose behind the notice has 
been satisfied . . . that is, affording a claimant a 
meaningful opportunity to participate effectively in the 
processing of [the] claim. . . ."  Mayfield, supra, at 128.     

The Board determines that any presumed prejudice to the 
veteran as a result of the timing errors has been rebutted.  
Specifically, with respect to the notice provided in the May 
2005 and November 2007 letters, the RO cured the defect by 
providing this VCAA notice together with readjudication of 
the claims, as demonstrated by the May 2008 SSOC.  Prickett 
v. Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the 
remedial measures of issuing fully compliant VCAA 
notification and readjudicating the claim in the form of an 
SOC to cure timing of notification defect).  The veteran thus 
was not prejudiced by any defect in timing in this regard, as 
"the purpose behind the notice has been satisfied . . . that 
is, affording a claimant a meaningful opportunity to 
participate effectively in the processing of [the] claim. . . 
."  Mayfield, 19 Vet. App. at 128.  

In relation to the belated notice in the May 2008 SSOC of the 
two Dingess elements regarding the calculation of disability 
ratings and assignment of effective dates, the Board 
similarly determines that any presumed prejudice has been 
rebutted.  As explicated below, the Board has denied the 
veteran's service connection claims, which therefore renders 
moot any issue relating to the assignment of disability 
ratings or effective dates.  See Christman v. American 
Cyanamid Co., 578 F. Supp. 63, 67 (D.W.Va. 1983) (noting that 
"mootness means that no actual controversy exists which is 
subject to judicial resolution"). 
      
b. Duty to Assist
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence, and the veteran in fact did 
receive multiple VA examinations in June 2005, and the RO 
obtained VA medical opinions in 2007, which were thorough in 
nature and adequate for the purposes of deciding these 
claims.  These examinations ruled out current diagnoses of a 
respiratory disorder, a disease manifested by a fever and 
peptic ulcer disease and they included nexus opinions 
regarding the veteran's prostate disorder.  The preponderance 
of the medical evidence, to include competent opinions, 
attributes the veteran's memory loss, fatigue and insomnia to 
his already service-connected post-traumatic stress disorder 
rather than a separate and distinct psychiatric disorder or 
organic neurological disease.  The Board finds that the 
medical evidence of record is sufficient to resolve this 
appeal, and the VA has no further duty to provide an 
examination or opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94.


II. Law & Regulations

a. Service Connection
The Court has held that "[f]or service connection to be 
awarded, there must be (1) medical evidence of a current 
disability; (2) medical evidence, or in certain 
circumstances, lay evidence of an in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury."  Coburn v. Nicholson, 19 
Vet. App. 427, 431 (2006); accord Disabled Am. Veterans v. 
Sec'y of Veterans Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 
2005); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 
2004).  If the veteran fails to demonstrate any one element, 
denial of service connection will result.  Disabled Am. 
Veterans, supra; Coburn, supra.

With respect to the "current disability" prong, the Court 
has recognized that, "[i]n the absence of proof of a present 
disability there can be no valid claim" of service 
connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) 
(recognizing that "[a] service-connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability"); see also Chelte v. 
Brown, 10 Vet. App. 268, 271, 272 (1997) (holding that the 
veteran's claim was not well grounded when the evidence 
"establishe[d] only that the veteran had a [disability] in 
the past, not that he has a current disability").

Turning to the second, "incurrence in or aggravation by 
service" prong, the Court has expressed that "[s]ervice 
connection for VA disability compensation . . . will be 
awarded to a veteran who served on active duty during a 
period of war . . . for any disease or injury that was 
incurred in or aggravated by" such service.  Caluza, 7 Vet. 
App. at 505.  VA may grant service connection, despite a 
diagnosis after discharge, when all the evidence, including 
that pertinent to service, establishes that the veteran 
incurred the disease during service.  See 38 C.F.R. § 
3.303(d); accord Caluza, supra ("When a disease is first 
diagnosed after service, service connection may nevertheless 
be established by evidence demonstrating that the disease was 
in fact 'incurred' during the veteran's service, or by 
evidence that a presumption period applied").  

With respect to the third, "nexus" prong, the veteran must 
demonstrate through medical evidence that "a causal 
relationship" exists between the present disability and an 
in-service event.  Shedden, 381 F.3d at 1167.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence must demonstrate that 
the claim is plausible.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Mere lay assertions of medical status do 
not constitute competent medical evidence.  Moray v. Brown, 5 
Vet. App. 211, 214 (1993) ("lay persons are not competent to 
offer medical opinions").  Alternatively, a veteran can 
establish a nexus between service and the current disability 
by offering medical or lay evidence of continuity of 
symptomatology and medical evidence of a nexus between the 
present disability and the symptomatology.  See Voerth v. 
West, 13 Vet. App. 117, 120 (1999); Savage v. Gober, 10 Vet. 
App. 488, 495 (1997).

Presumptive Service Connection
In addition, some diseases that become manifest after service 
"will be considered to have been incurred in or aggravated 
by service . . . even though there is no evidence of such 
disease during the period of service," as long as these 
diseases become manifest to a compensable degree within the 
applicable regulatory time periods.  38 C.F.R. § 3.307(a); 
see 38 C.F.R. § 3.309.  With respect to chronic diseases, 
such a disease "must have become manifest to a degree of 10 
percent or more within 1 year . . . from the date of 
separation from service. . . ."  38 C.F.R. § 3.307(a)(3).  
Only those diseases enumerated in 38 C.F.R. § 3.309(a) 
qualify as "chronic" for the purposes of the regulation, 
and those include peptic ulcers, among others.  38 C.F.R. §§ 
3.307(a), 3.309(a).  Additionally, the veteran must have 
served 90 days or more during a war period or after December 
31, 1946.  38 C.F.R. § 3.307(a)(1).

With respect to a veteran who was a POW, as here, 38 C.F.R. § 
3.307(a)(5) provides that the enumerated diseases "shall 
have become manifest to a degree of 10 percent or more at any 
time after discharge or release from active service."  38 
C.F.R. § 3.307(a)(5) (emphasis added).  Those diseases 
include peptic ulcer disease, irritable bowel syndrome, 
malnutrition, avitaminosis, psychosis, stroke and its 
complications (if the veteran had been detained not less than 
30 days), heart disease, peripheral neuropathy (except where 
directly related to infectious causes), and cirrhosis of the 
liver, among other diseases.  38 C.F.R. § 3.309(c).     

b. TDIU
38 C.F.R. § 4.15 governs total disability ratings and states 
that such a disability "will be considered to exist when 
there is present any impairment of mind or body which is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation. . . ." 38 C.F.R. 
§ 4.15; accord 38 C.F.R. § 3.340(a).  A permanent total 
disability "shall be taken to exist when the impairment is 
reasonably certain to continue throughout the life of the 
disabled person."  38 C.F.R. § 4.15; see also 38 C.F.R. § 
3.340(b).

With respect to total disability ratings based on individual 
unemployability on a schedular basis, 38 C.F.R. § 4.16(a) 
provides that "[t]otal disability ratings for compensation 
may be assigned, where the schedular rating is less than 
total, when the disabled person is, in the judgment of the 
rating agency, unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities: Provided That, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, and that, if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent or more."  38 C.F.R. § 4.16(a) 
(emphasis added); accord Bowling v. Principi, 15 Vet. App. 1, 
6 (2001) (outlining regulations relating to TDIU); see 38 
C.F.R. §§ 3.340, 3.341.  In addition, and relevant to the 
instant case, "[f]or the above purpose of one 60 percent 
disability, or one 40 percent disability in combination . . . 
[d]isabilities of one or both upper extremities, or of one or 
both lower extremities, including the bilateral factor, if 
applicable" will be considered as "one" disability.  38 
C.F.R. § 4.16(a).    

In determining whether a veteran should receive TDIU, the 
Board may consider the veteran's level of education, special 
training, and previous work experience, but may not consider 
his age or the impairment caused by any non-service-connected 
disabilities.  38 C.F.R. §§ 3.341, 4.16 ("[T]he existence or 
degree of nonservice-connected disabilities or previous 
unemployability status will be disregarded where the 
percentages referred to in this paragraph for the service-
connected . . . disabilities are met and in the judgment of 
the rating agency such . . . disabilities render the veteran 
unemployable"), 4.19 ("Age . . . is a factor only in 
evaluation of disability not resulting from service, i.e., 
for the purposes of pension"); accord Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) (In determining whether appellant 
is entitled to a total disability rating based upon 
individual unemployability, neither appellant's non-service-
connected disabilities nor his advancing age may be 
considered. . . . The Board's task was to determine whether 
there are circumstances in this case apart from the non-
service-connected conditions and advancing age which would 
justify a total disability rating based on unemployability") 
(Emphasis omitted).

VA regulations do not define the terms "substantially 
gainful occupation," however, the Court has interpreted this 
provision to encompass the ability to earn a "living wage."  
Bowling, 15 Vet. App. at 7 (noting that "[t]he term 
'substantially gainful occupation' is not defined by VA 
regulation; however, the Court has held that the term refers 
to, at a minimum, the ability to earn 'a living wage.'  Moore 
(Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991)").  That 
is, a veteran has a "substantially gainful occupation" when 
that enterprise "'provides annual income that exceeds the 
poverty threshold for one person.'"  Bowling, supra, quoting 
Faust v. West, 13 Vet. App. 342, 355-56 (2000); accord 38 
C.F.R. § 4.16(a) (stating that "[m]arginal employment shall 
not be considered substantially gainful employment," and 
that such employment exists when the "veteran's earned 
annual income does not exceed the amount established by the 
U.S. Department of Commerce, Bureau of the Consensus, as the 
poverty threshold for one person").  Thus, the central 
inquiry in determining whether a veteran may receive a total 
rating based on individual unemployability is whether the 
service-connected disabilities alone are so severe as to 
cause unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 
529 (1993).  Accordingly, the Board must determine whether 
the veteran, as a result of his service-connected 
disabilities alone, is able secure or follow any form of 
substantially gainful occupation consistent with his 
education and occupational experience.  38 C.F.R. §§ 3.321, 
3.340, 3.341, 4.16; accord Hatlestad, supra.

Pursuant to 38 C.F.R. § 4.16(b), "[i]t is the established 
policy of the Department of Veterans Affairs that all 
veterans who are unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities shall be rated totally disabled."  As such, 
"rating boards should submit to the Director, Compensation 
and Pension Service, for extra-schedular consideration all 
cases of veterans who are unemployable by reason of service-
connected disabilities, but who fail to meet the percentage 
standards set forth in [38 C.F.R. § 4.16(a)]."   The Board 
further notes that "[t]he rating board will include a full 
statement as to the veteran's service-connected disabilities, 
employment history, educational and vocational attainment and 
all other factors having a bearing on the issue."

c. Standard of Proof
38 U.S.C.A. § 5107 sets forth the standard of proof applied 
in decisions on claims for veterans' benefits.  A veteran 
will receive the benefit of the doubt when an approximate 
balance of positive and negative evidence exists.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).  


III. Analysis

a. Factual Background
In his Affidavit for Philippine Army Personnel, dated March 
1946, the veteran indicated that he had contracted malaria 
between April 1942 and September 1942 when he was a POW.  As 
for other injuries or diseases incurred during his period of 
service, the veteran indicated only that he was "bomb-
shocked" between February 1942 and April 1942.  

A September 1980 private medial record indicates that gastro 
mucosal studies showed no ulcer niche.  

A March 1983 VA Clinical Record notes that veteran's 
complaints of occasional abdominal pain since 1962.  An 
accompanying physical examination report indicates that the 
veteran had a normal ears, nose and throat; a normal chest, 
to include respiratory movements, percussion, breath sounds 
and thorax configuration; and a normal neurological 
evaluation.  A January 1985 chest X-ray discloses that the 
lung fields were essentially clear, and therefore the 
clinician offered the impression that the veteran had an 
essentially negative chest study.  

A private medical record from the 1990s indicates that the 
veteran had GERD, sinusitis and allergic rhinitis.  

A January 1998 VA joints examination report notes that the 
veteran had a history of remote dysentery, irritable bowel 
syndrome by history, calcified gall bladder unrelated to 
dysentery, and other orthopedic disorders.  Another January 
1998 VA examination report for PTSD observes that the veteran 
had nasal congestion.  

In his August 1998 NOD and May 1999 substantive appeal the 
veteran complained that he did not sleep well because of his 
PTSD symptoms.  

In October 1999, the veteran underwent a VA intestines 
examination; the clinician reviewed the claims file.  At this 
time he complained of constipation, followed by loose stools, 
abdominal discomfort and excessive gas.  Based on these data, 
the examiner diagnosed the veteran with irritable bowel 
syndrome.

In another October 1999 VA medical report, where the 
clinician assessed the veteran's PTSD, it was noted that the 
veteran had restless sleep.  

At his March 2000 Decision Review Officer (DRO) hearing, the 
veteran testified that, in relation to his PTSD, he had 
trouble sleeping.  Hearing Transcript at 4.  He further noted 
his irritable bowel symptoms of constipation, loose stools, 
bloating and abdominal pain.  Hearing Transcript at 13-15.       

In April 2000 the veteran underwent an 
esophagogastroduodenoscopy (EGD), which revealed the presence 
of a hernia, but a normal appearing gastroesophageal 
junction.  In the stomach, there appeared to be evidence of 
erosive gastritis, but the duodenum appeared normal.  

An April 2001 VA medical examination report notes that the 
veteran continued to complain of bowel discomfort.  The 
clinician did not review the claims file, but provided a 
diagnosis of irritable bowel syndrome after performing a 
physical examination.  (The veteran's current service-
connected disorders include irritable bowel syndrome and 
gastroesophageal reflux disease.) 

Another April 2001 VA examination report indicates that the 
veteran complained of memory loss, fatigue and sleep 
problems, which all reportedly commenced together between 10 
to 20 years ago.  The veteran also stated that nasal mucous 
drainage accumulation would awaken him at night.  After a 
mental status examination, the clinician assessed the veteran 
as having "memory complaints," but noted that his slow 
responses could have been caused by the definite language 
barrier, which also precluded formal assessment by the 
examiner.  The clinician also assessed the veteran as having 
a "sleep disorder by history," although it was noted that 
"the symptoms do not suggest sleep apnea or restless leg 
syndrome."    

August 2001 and January 2002 private medical records reflect 
that the veteran had chronic rhinitis.  April 2002, May 2002, 
September 2002 and November 2002 private medical records 
indicate that the veteran had clear lungs and normal nose.  
May 2003 and September 2003 private medical records note that 
the veteran complained of having a runny nose in the morning 
for the past 10 years, which the clinician determined to 
represent hay fever, allergies or rhinitis.    

In March 2002 the veteran submitted a statement where he 
indicated that during his active service, he contracted 
malaria, dysentery, pneumonia and beriberi.  In previous, 
July 2000 and October 2000 letters, the veteran had stated 
that he had sleepless nights, and had memory loss caused by 
his age.  He noted his bowel problems, as well as daily 
congestion in the nose and throat.     

Another private medical note received in April 2002 indicates 
that the veteran had a history of peptic ulcer disease for 
many years.  A November 2002 private X-ray study of the chest 
revealed that the lungs were essentially clear, with normally 
outlined diaphragm and no cardiac abnormality.  The examiner 
provided his impression that the veteran had a normal chest.  

An August 2002 VA clinician noted that the veteran reportedly 
had a history of peptic ulcer disease.    

An April 2003 VA intestinal examination report indicates that 
the veteran received a diagnosis of irritable bowel syndrome.  
The examiner had reviewed the claims file, and noted that the 
veteran was a very poor historian.  At this time, he had 
clear lungs and normal HEENT evaluation.       

A July 2004 VA medical record conveys that the veteran had a 
variety of medical problems, to include gastritis, a history 
of PUD (peptic ulcer disease) as well as symptoms of heart 
burn.  At this time, the veteran denied having a history of 
chronic cough, asthma, known COPD, gastrointestinal bleeding, 
or liver disease.  An examination of the chest revealed 
normal results, to include normal breathing sounds 
bilaterally and no wheezing or rales.  His abdomen appeared 
soft, without tenderness, and he had normal bowel sounds.     

An October 2004 private medical note by Dr. M.L.M. certifies 
that the veteran received treatment in October 1988 and 
November 1998 for pneumonia, upper lobe, bilateral.  

A November 2004 VA medical note indicates that the veteran 
had a clear nose with septal deviation.  

A June 2005 VA medical record noted that the veteran had no 
history of prostate cancer, and that a 1995 biopsy had been 
benign.  On physical examination, the clinician noted that 
the veteran had an enlarged prostate with ventral cystic 
mass, status post thermotherapy.  The clinician noted: 
"[e]lavated PSA cannot r/o [rule out] prostate cancer."    

In June 2005 the veteran underwent a VA examination; the 
examiner reviewed the claims file and other electronic 
medical records.  With respect to his claimed respiratory 
disorder, the veteran reported that he had chronic sinus 
problems for about 15 years, and the clinician noted that he 
had a history of rhinitis in the past.  The veteran described 
symptoms of post nasal drip, causing throat irritation.  He 
denied having a history of bronchitis or pneumonia requiring 
medication over the past year, although he had received 
treatment for pneumonia back in 1998.  The veteran denied 
having chronic cough or night sweats.  With respect to the 
veteran's PTSD, the examiner noted that the veteran described 
having difficulty sleeping, chronic fatigue, and worsening 
memory problems over the past years.         

A physical examination revealed that the veteran was in no 
respiratory distress, and that his lungs were clear to 
auscultation bilaterally without wheezes, rales or rhonchi.  
Based on these data, the physician determined that the 
veteran had no active pulmonary disease at this time, and 
that "[t]here is no pulmonary disease that is related to 
military service."  She also concluded that the veteran had 
mild gastroesophageal reflux based on the results of the 
upper GI study, but that he had "[n]o active peptic ulcer 
disease at this time."  The clinician further determined 
that his mild gastroesophageal reflux disease was at least as 
likely as not related to his military service.

Another June 2005 VA examination report relating to the ear, 
nose and throat, indicates that the veteran a normal external 
nose with adequate airway on both sides of the nose.  He had 
a normal post nasal space, and no clinical evidence of active 
disease in the sinuses.  Based on these data, the examiner 
determined that the veteran had no active nasal disease, no 
active pharyngeal disease, no active laryngeal disease, and 
no active nasal sinus disease.  

A June 2005 VA psychiatric examination by Dr. A.V.K. 
indicates that with respect to the veteran's PTSD, he 
complained of such symptoms as memory loss, fatigue and poor 
sleep.  At this time the examiner did not review the 
veteran's claims file.  She also determined that "it is at 
least as likely as not that the patient[']s, memory loss, 
fatigue, and insomnia is due to his PTSD, which occurred as a 
result of his experiences in the service."    

A VA neurological examination by Dr. P.G., also conducted in 
June 2005, indicates that the veteran reported having chronic 
memory loss, mostly of recent events.  The physician noted, 
however, that the veteran was a poor historian, as he was 
able to transport himself to the VA medical center unassisted 
and recited his travel path, to include bus transportation, 
to the clinician.  After conducting an examination, Dr. P.G. 
diagnosed the veteran with short term memory loss, but stated 
"[p]lease note that not able to connect the patient's 
current symptomatology with the service connection etiology 
at this time."      

In January 2006, Dr. J.P., a VA urologist, offered a medical 
opinion regarding the veteran's claimed prostate disorder.  
He had reviewed the claims file, and noted the veteran's 
history of an enlarged prostate and lower urinary tract 
symptoms, as well as status post operation for his prostate, 
thermotherapy.  Based on these data Dr. J.P. determined that 
the veteran's "prostate condition is that of prostate 
enlargement and now rising PSA, cannot rule out prostate 
cancer."  He also stated that "[b]oth conditions, the 
enlarged prostate and potential prostate cancer, are aging 
related and therefore not thought to be service connected."  

Also in January 2006, Dr. A.V.K. reviewed the veteran's 
claims file, and stated that she had no additional comments 
at this time with respect to the veteran's mental disorders.  

A January 2006 VA medical opinion relating to the veteran's 
ears and nose indicates that he had good airway on both sides 
of the nose, with normal larynx and pharynx.  He had no 
tenderness over the maxillary sinuses.  

June 2006 and November 2006 VA medical reports disclose that 
the veteran denied having unexplained fevers, drenching night 
sweats, chest pains, or gastrointestinal bleeding.  At this 
time the veteran's lungs were clear to auscultation.  

August 2006 VA medical records note that the veteran had a 
history of benign hypertrophy of the prostate, and that he 
still lodged complaints about his urology symptoms.  

A February 2007 VA neurological opinion by Dr. P.G. states 
that the claims file was thoroughly reviewed, and that "[i]t 
is at least as likely as not the veteran has a disorder 
manifested by memory loss, and insomnia as the result of 
service."  Thereafter, in November 2007, Dr. P.G. issued 
another neurological opinion, where he again reviewed the 
claims file.  This time, the physician determined that with 
respect to the veteran's complaints of short term memory 
loss, there was "no clinical evidence of dementia," and 
that his "[m]ild short term memory loss is most likely 
secondary benign forgetfulness of senescence most likely 
secondary to atherosclerosis basis."  As for the veteran's 
reported insomnia, the clinician stated that "for further 
clarification may need psychiatry evaluation."  

Effective July 25, 1996 the veteran had a combined disability 
rating of 40 percent.  From March 7, 2000, he had a combined 
evaluation of 60 percent.  He is currently service connected 
for post-traumatic stress disorder (PTSD); irritable bowel 
syndrome with dysentery and gastrointestinal reflux disease; 
tinnitus; and bilateral deafness.  

b. Discussion
The veteran's available service medical records are negative 
of any complaints of, treatment for or diagnosis of a 
prostate disorder; a respiratory disorder; a disorder 
manifested by fever, memory loss, fatigue or insomnia; or 
peptic ulcer disease.  Such evidence preponderates against 
all of the veteran's service connection claims on a direct 
incurrence basis, although as the veteran is a former POW, a 
lifetime presumption applies to peptic ulcer disease.  In 
addition, none of the disorders for which the veteran has 
received a diagnosis qualify as "presumptive" diseases 
under 38 C.F.R. §§ 3.307(a)(1), (5) and 3.309(a), (c) and, as 
explained below, the medical evidence rules out a current 
diagnosis of peptic ulcer disease.  

With respect to the veteran's service connection claim for a 
prostate disorder, the Board recognizes that the veteran has 
previously had treatment for hypertrophy of the prostate in 
the 1990s.  That such a prostate disorder first became 
manifest many decades after the veteran's 1945 service 
discharge, however, preponderates against the claim.  See 
Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see 
also Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) (en banc).  Additionally, while the veteran currently 
has an enlarged prostate and possible prostate cancer, the 
competent medical evidence of record does not causally link 
this disorder to the veteran's service or any incident 
thereof, but instead, the competent opinion evidence links it 
to the veteran's advancing age.  The veteran has not 
presented a favorable medical opinion to the contrary, and 
under such a circumstance, the Board must deny this claim.       

As for the veteran's service connection claim for a 
respiratory disorder, the Board comments that the evidence 
reflects that the veteran has received a diagnosis of 
rhinitis or allergies in the 1990s, as well as in August 
2001, May 2003 and August 2003.  The evidence also 
demonstrates that he received treatment for pneumonia in 1988 
and 1998.  Again, however, the decades-long lapse in time 
between any of these diagnoses and the veteran's discharge 
from service weighs against this claim.  See Maxson, 12 Vet. 
App. at 459; see also Forshey, 284 F.3d at 1358.  In 
addition, medical records spanning 1983 through November 2006 
indicate that the veteran has had normal chest studies, clear 
lungs, and otherwise has not received a diagnosis of any 
separate respiratory disorder.  The June 2005 VA examiner 
further determined that the veteran had no pulmonary disease.  
The evidence preponderates against the veteran's claim, and 
therefore, it must be denied.         

Turning to the veteran's claimed disorder manifested by 
fevers, none of the medical evidence of record provides a 
diagnosis of such a disorder, and most recently, in 2006, the 
veteran denied having any unexplained fevers.  Without a 
currently diagnosed malady, the Board cannot grant service 
connection.  Brammer, 3 Vet. App. at 225; Caluza, 7 Vet. App. 
at 505 (recognizing that "[a] service-connection claim must 
be accompanied by evidence which establishes that the 
claimant currently has the claimed disability").  
Accordingly, the claim is denied.   
As for the veteran's service connection claim for a disorder 
(or disorders) manifested by memory loss, fatigue and 
insomnia, the Board notes that the veteran has complained of 
these symptoms for the past 10 to 20 years, as he reported in 
an April 2001 VA medical report.  Such a significant lapse in 
time between the claimed onset of symptoms and the veteran's 
1945 service discharge preponderates against the claim.  See 
Maxson, 12 Vet. App. at 459; see also Forshey, 284 F.3d at 
1358.  In addition, the June 2005 VA clinician specifically 
attributed such symptoms to his already service connected 
post-traumatic stress disorder (PTSD), rather than to 
another, separate disability, and at least one other medical 
record, dated October 1999, similarly appears to relate the 
veteran's sleeplessness to his service connected PTSD.  

While the Board notes that the February 2007 VA opinion by 
Dr. P.G. indicates that "it is at least as likely as not 
that the veteran has a disorder manifested by memory loss, 
and insomnia as the result of service," at this time this 
clinician did not elaborate on whether such symptomatology 
was attributable to the veteran's already service connected 
PTSD (or some other service connected disability) or to some 
other, independent disorder.  In addition, Dr. P.G.'s 
subsequent, November 2007 clarifying Addendum in fact did not 
attribute the veteran's short term memory loss to any other 
independent diagnosis such as dementia, but instead, 
indicated that it appeared to be secondary to "benign 
forgetfulness of senescence."  Moreover, in the November 
2007 Addendum Dr. P.G. offered no opinion as to the veteran's 
complaints of insomnia, but instead, recommended referral for 
a psychiatric evaluation for these symptoms.  This medical 
evidence, when viewed in totality, preponderates against the 
veteran's claim, as does the April 2001 VA examination 
report, which does not diagnose the veteran with any 
independent memory loss or sleep disorders.  Under such 
circumstances, the Board must deny the veteran's service 
connection claim for a separate disorder or disorders 
manifested by memory loss, fatigue and/or insomnia.    

In terms of the veteran's service connection claim for peptic 
ulcer disease, the Board is again cognizant of the lifetime 
presumption that a[pplies because the veteran is a former POW 
(38 C.F.R. § 3.309(e) and at least two medical reports, dated 
August 2002 and July 2004, state that the veteran had a 
history of peptic ulcer disease.  However, the medical 
evidence of record does not reflect that he has any current 
diagnosis of this disorder.  That is, most recently, in June 
2005, the VA examiner determined that the veteran had no 
active peptic ulcer disease.  In the absence of any current 
diagnosis, the Board must deny this claim.  Brammer, 3 Vet. 
App. at 225; Caluza, 7 Vet. App. at 505 (recognizing that 
"[a] service-connection claim must be accompanied by 
evidence which establishes that the claimant currently has 
the claimed disability").  The Board further comments that 
the veteran, after physical examination, has received 
multiple diagnoses of irritable bowel syndrome (for which he 
is already service connected), rather than peptic ulcer 
disease, which clinicians have determined serves as the cause 
of the veteran's gastrointestinal discomfort.  Under such 
circumstances, the Board must deny the veteran's service 
connection claim for peptic ulcer disease.     

Tinnitus
The veteran has requested evaluation for tinnitus in excess 
of 10 percent.  However, recently, in Smith v. Nicholson, 451 
F.3d 1344, 1347 (Fed Cir. 2006), the Federal Circuit upheld 
VA's interpretation of its own regulations that Diagnostic 
Code 6260 limits a veteran to a single schedular rating of 10 
percent for tinnitus.  Accordingly, the Board concludes that 
the veteran has received the maximum schedular rating 
available for his service connected tinnitus.  38 C.F.R. § 
4.87, Diagnostic Code 6260.  As no legal basis exists upon 
which to award separate or higher schedular evaluations for 
tinnitus, the veteran's appeal must be denied.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  

As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), the Board has considered the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, whether or not the veteran raised them, 
including  
§ 3.321(b)(1), which governs extraschedular ratings.  See 
also Hupp v. Nicholson, 21 Vet. App. 342, 355 (2007).  The 
Board finds that the evidence of record does not present such 
"an exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2007).  There has been 
no showing by the veteran that his service-connected tinnitus 
has necessitated frequent hospitalizations beyond that 
contemplated by the rating schedule or has caused a marked 
interference with employment.  In the absence of such 
factors, the criteria for submission for assignment of an 
extraschedular rating for his tinnitus pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not satisfied.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

TDIU
The Board determines that the evidence preponderates against 
the veteran's TDIU claim.  In particular, the Board comments 
that the veteran fails to meet the requisite threshold under 
38 C.F.R. § 4.16(a) relating to the percentages for his 
service connected disabilities; that is, the veteran has 
multiple service connected disabilities, namely, irritable 
bowel syndrome, PTSD, tinnitus and bilateral hearing loss, 
but none of these disorders individually is rated at 40 
percent, nor are they in combination rated together at 70 
percent.  See 38 C.F.R. § 4.25.  Instead, the highest-rated 
disability (irritable bowel syndrome) is assessed at 30 
percent and the combined disability ratings for all of these 
disorders amounts only to 60 percent.  Under such 
circumstances, the Board must deny the veteran's TDIU claim 
under § 4.16(a).  

The Board additionally declines to refer the veteran's TDIU 
claim for consideration of an extraschedular rating under 38 
C.F.R. § 4.16(b), as the evidence of record does not suggest 
that the veteran's disabilities have precluded him from the 
ability to secure and follow substantially gainful 
occupation.  


IV. Conclusion 
For the reasons stated above, the Board finds that service 
connection is not warranted.  As the preponderance of the 
evidence is against the claims, the benefit of the doubt 
doctrine does not apply to the instant case.  Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert, 1 Vet. App. at 56.  



ORDER

Service connection for a prostate disorder is denied.

Service connection for a respiratory disorder is denied.

Service connection for a disorder manifested by fever is 
denied.  

Service connection for disorders manifested by memory loss, 
fatigue and insomnia (other than as symptoms of currently 
service connected disorders) is denied.

Service connection for peptic ulcer disease, claimed as an 
upper gastrointestinal disorder (other than gastrointestinal 
reflux disease and irritable bowel syndrome with dysentery 
for which the veteran is already service connected) is 
denied.

An evaluation in excess of 10 percent for tinnitus is denied.  

Entitlement to a TDIU is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


